     Case 2:20-cv-04410-SB-MRW Document 17 Filed 09/05/20 Page 1 of 6 Page ID #:153



1     David C. Wakefield, Esq. Bar #: 185736
2     Lightning Law, APC
      10620 Treena Street, Suite 230
3     San Diego, CA 92131
4     Tel: 619.485.4300; Fax: 619.342.7755
      E-mail: dcw@DMWakeLaw.com
5
      Attorney for Plaintiffs
6
7
      Theresa L. Kitay, Esq. (SBN 237311)
8     Theresa L. Kitay, Attorney At Law
9     P.O. Box 597
      Oak Island, NC 28465
10    Tel: (910) 250-1982 ; FaX: (770) 454-0126
11    Email: tkitay@kitaylaw.net
      Attorney for Defendants
12
13
14
15                       UNITED STATES DISTRICT COURT
16                      CENTRAL DISTRICT OF CALIFORNIA

17    UNITED AFRICAN-ASIAN
                                               Case#: 2:20cv04410-JFW-MRW
18    ABILITIES CLUB, ON BEHALF OF
      ITSELF AND ITS MEMBERS; ANNA
19    MARIE WIGGINS, An Individual, ON
                                                  STIPULATION OF THE PARTIES
20    BEHALF OF ROBERT AARON
                                                  FOR PLAINTIFFS TO FILE
      MCKISSICK
21                                                THEIR FIRST AMENDED
                  Plaintiffs,                     COMPLAINT
22
23         v.
24
      8715 BURTON TOWER, INC.; And             Hon. John F Walter, United States
      DOES 1 THROUGH 10, Inclusive,            District Judge
25                                             Courtroom:     7A
26          Defendants.                        350 West First Street, Los Angeles

27
28
                                           1
                                                       Case#: 2:20cv04410-JFW-MRW
                                                      Stipulation For Plaintiffs To File FAC
     Case 2:20-cv-04410-SB-MRW Document 17 Filed 09/05/20 Page 2 of 6 Page ID #:154



1
2
            Plaintiffs United African Asian Abilities Club (hereinafter “Club”) and
3
      Plaintiff Anna Wiggins, on the one hand, and Defendant 8715 BURTON TOWER,
4
      INC, on the other hand, hereby stipulate to Plaintiffs being granted leave to file
5
      their First Amended Complaint with its inclusive Exhibit A To FAC and Exhibit B
6
      To FAC, which is collectively attached hereto as Exhibit 1. Good cause exists for
7
      the parties to stipulate and for the court to grant leave to Plaintiffs to file Plaintiffs
8
      First Amended Complaint, since it shall conserve the parties’ and the court’s
9
      resources rather than seeking leave through a noticed motion.
10
11
      Respectfully submitted:
12
                                        Lightning Law, APC
13
      Dated: 09-04-2020
14
                                        By:    /s/David C. Wakefield
15
                                        Attorney for Plaintiffs
16
17
18
19    Dated: 09-04-2020                 Theresa L. Kitay, Attorney At Law
20
21
                                          By: _/S/__Theresa L Kitay________
22
                                          Theresa L. Kitay, Esq.
23
                                          Attorney for Defendants
24
25
26
27
28
                                                  2
                                                             Case#: 2:20cv04410-JFW-MRW
                                                            Stipulation For Plaintiffs To File FAC
     Case 2:20-cv-04410-SB-MRW Document 17 Filed 09/05/20 Page 3 of 6 Page ID #:155



1
                                    SIGNATURE ATTESTATION
2
             Pursuant to Civil L.R 5-4.3.4(a)(2)(i), I hereby attest that all other
3
      signatories listed, and on whose behalf the filing is submitted, concur in this
4
      document’s content and have authorized the filing of this document with the use of
5
      their electronic signature.
6
7
      September 4, 2020                       Lightning Law, APC
8
9
                                        By: _/S/_David C. Wakefield_________
                                            DAVID C. WAKEFIELD, ESQ.
10                                          Attorney for Plaintiffs
11
12
13
14
15
16
17
18
19
20
21
22
23    ///
24
25    ///
26
27    ///
28
                                                 3
                                                            Case#: 2:20cv04410-JFW-MRW
                                                           Stipulation For Plaintiffs To File FAC
     Case 2:20-cv-04410-SB-MRW Document 17 Filed 09/05/20 Page 4 of 6 Page ID #:156



1
2
                                     PROOF OF SERVICE
3
      STATE OF CALIFORNIA, COUNTY OF SAN DIEGO
4
            I employed in the County of San Diego, State of California. I am over the
5
      age of 18 and not a party to the within action. My business address is 10620
6
      Treena Street, Suite 230, San Diego, CA 92131.
7
            On the date stated below, I served the following document(s) described as
8
      the following below on all interested parties in this action by the method stated
9
      below:
10
11       1. STIPULATION OF THE PARTIES FOR PLAINTIFFS TO FILE
12          THEIR FIRST AMENDED COMPLAINT WITH EXHIBITS A and B
13
14
15    ____ BY MAIL - I deposited such envelope in the mail at San Diego, California.
16          The envelope was mailed with postage thereon fully prepaid. I am “readily
17          familiar”   with   the   firm’s     practice   of   collection    and    processing
18          correspondence for mailing. Under that practice it would be deposited with
19          the U.S. Postal Service on that same day with postage thereon fully prepaid
20          at San Diego, California in the ordinary course of business. I am aware that
21          on motion of the party served, service is presumed invalid if postal
22          cancellation date or postage meter date is more than one (1) day after date of
23          deposit for mailing in affidavit.
24
25    ____ BY PERSONAL SERVICE – I caused such envelope to be delivered by a
26          process server employed by ___________________
27
28
                                                  4
                                                             Case#: 2:20cv04410-JFW-MRW
                                                            Stipulation For Plaintiffs To File FAC
     Case 2:20-cv-04410-SB-MRW Document 17 Filed 09/05/20 Page 5 of 6 Page ID #:157



1
      ____ VIA FACSIMILE – I faxed said document, to the office(s) of the
2
            addressee(s) shown above, and the transmission was reported as complete
3
            and without error.
4
5
      XX    BY ECF ELECTRONIC TRANSMISSION – I transmitted a PDF version
6
            of this document by electronic transmission to the party (s) identified on the
7
            attached service list using the court supported ECF e-mail to the address(s)
8
            indicated.
9
10
      ____ BY OVERNIGHT DELIVERY – I deposited such envelope for collection
11
            and delivery by the Federal Express with delivery fees paid or provided for
12
            in accordance with ordinary business practices. I am “readily familiar” with
13
            the firm’s practice of collection and processing packages for overnight
14
            delivery by Federal Express. They are deposited with a facility regularly
15
            maintained by Federal Express for receipt on the same day in the ordinary
16
            course of business.
17
      ____ (State)       I declare under penalty of perjury under the laws of the State of
18
                         California that the above is true and correct.
19
      XX    (Federal)    I declare that I am employed in the office of a member of the
20
                         bar of this Court at whose direction the service was made.
21
22
            Executed on September 5, 2020, at San Diego, California.
23
24
                                      /s/__David C. Wakefield_______
25
                                      DAVID C. WAKEFIELD
26
27
28
                                               5
                                                          Case#: 2:20cv04410-JFW-MRW
                                                         Stipulation For Plaintiffs To File FAC
     Case 2:20-cv-04410-SB-MRW Document 17 Filed 09/05/20 Page 6 of 6 Page ID #:158



1
                                    SERVICE LIST
2
      Theresa L. Kitay, Esq. (SBN 237311)
3
      Theresa L. Kitay, Attorney At Law
4
      P.O. Box 597
5
      Oak Island, NC 28465
6
      Telephone: (910) 250-1982
7
      Facsimile: (770) 454-0126
8
      Email: tkitay@kitaylaw.net
9
      Attorney for Defendants
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            6
                                                     Case#: 2:20cv04410-JFW-MRW
                                                    Stipulation For Plaintiffs To File FAC
